     Case 2:21-cv-00035 Document 1 Filed 02/02/21 Page 1 of 22 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

CLAYTON HAUGEN,                                 §
          Plaintiff,                            §
                                                §
V.                                              §
                                                §         C.A. NO. ___________________
ACTIVISION PUBLISHING, INC.,                    §
ACTIVISION BLIZZARD, INC., INFINITY             §                      JURY
WARD, INC. and MAJOR LEAGUE                     §
GAMING CORP.,                                   §
            Defendants.                         §


                                        COMPLAINT

       Plaintiff Clayton Haugen complains of Defendants Activision Publishing, Inc., Activision

Blizzard, Inc., Infinity Ward, Inc. and Major League Gaming Corp., and for his cause of action

under the United States Copyright Act, respectfully would show the following:

                                        I. Introduction

       1.     This is an action for copyright infringement under 17 U.S.C. § 501. Plaintiff

Clayton Haugen brings this action as the owner of copyrights in two literary works and 22

photographs based on a character that he created named Cade Janus. Haugen wrote November

Renaissance, a story set in the near future. The central character in November Renaissance is

Cade Janus, a female vigilante and pariah figure. Haugen created this distinct and multi-

dimensional female protagonist for his story because he believed that November Renaissance

could be a successful film and the unique female lead would distinguish it from an over saturated

market of action and science fiction movies.

       2.     Haugen then created photographs of the Cade Janus character so that he could

present November Renaissance to film studios. He recruited a talent to be the closest

                                               1
     Case 2:21-cv-00035 Document 1 Filed 02/02/21 Page 2 of 22 PageID #: 2




representation of how he wanted to portray his Cade Janus character. (In the film and television

industry, a “talent” portrays a character in an artistic narrative creative work.) In a series of

sessions beginning in 2017, he photographed the talent as Cade Janus. Haugen presented his

story and photographs to many film studios. He also published the Cade Janus photographs on

his web site, on Instagram, and in a series of calendars.

       3.      Defendants produce and market the Call of Duty series of videogames. In recent

years they realized that they needed more diverse game characters to reflect the makeup of the

modern population. They wanted a strong, skilled female fighter, and they found this character in

Haugen’s Cade Janus.

       4.      Their copying of Haugen’s character was deliberate, intentional and

comprehensive. Defendants, through contractors they directed:

   a. Used Haugen’s Cade Janus Photographs as guides for how to frame their own
      imaging and photographs;

   b. Hired the same talent who had posed for Haugen’s Cade Janus Photographs;

   c. Asked the talent to ask Haugen for the same clothing and gear that she wore when
      he created the Cade Janus Photographs;

   d. Hired the same makeup professional who prepared the talent for Haugen’s Cade
      Janus Photographs;

   e. Directed her to do the talent’s makeup exactly as she had for Haugen’s Cade
      Janus Photographs;

   f. Directed her to style the talent’s hair exactly as she had for Haugen’s Cade Janus
      Photographs, even using the same hair piece extension, and then

   g. Photographed and three-dimensionally scanned the talent using Haugen’s Cade
      Janus Photographs as a guide.


The resulting photographs were intended to be, and were, copies of Haugen’s Cade Janus

Photographs.
                                                 2
     Case 2:21-cv-00035 Document 1 Filed 02/02/21 Page 3 of 22 PageID #: 3




       5.      Defendants used these infringing photographs and three-dimensional images to

develop the animated in-game character named “Mara” for Call of Duty: Modern Warfare, and

used additional photographs of “Mara” to market the game. With this infringing female character

as the centerpiece of an advertising campaign for the first time in the Call of Duty series, they

shattered all previous sales and games-played records. Call of Duty: Modern Warfare has

generated more than a billion dollars in revenues.

                                         II. The Parties

       6.      Plaintiff Clayton Haugen (hereinafter “Haugen”) is a writer, photographer and

videographer. He resides in North Carolina and does business in Arizona.

       7.      Defendant Activision Publishing, Inc. (hereinafter “Activision”) is a corporation

organized under the laws of the State of Delaware. Activision is a wholly owned subsidiary of

Defendant Activision Blizzard, Inc. Activision has done business in Texas and has committed

copyright infringement in the State of Texas, as is further alleged below. Activision may be

served with process by serving its registered agent, Corporation Service Company, 251 Little

Falls Dr., Wilmington, Delaware 19808.

       8.      Defendant Activision Blizzard, Inc. (hereinafter “Activision Blizzard”) is a

corporation organized under the laws of the State of Delaware. Activision Blizzard owns 100%

of each of Defendants Activision Publishing, Inc., Infinity Ward, Inc. and Major League Gaming

Corp. Activision Blizzard has done business in Texas and has committed copyright infringement

in the State of Texas, as is further alleged below. Activision Blizzard may be served with

process by serving its registered agent, Corporation Service Company, 251 Little Falls Dr.,

Wilmington, Delaware 19808.




                                                3
     Case 2:21-cv-00035 Document 1 Filed 02/02/21 Page 4 of 22 PageID #: 4




       9.      Defendant Infinity Ward, Inc. (hereinafter “Infinity Ward”) is a corporation

organized under the laws of the State of Delaware. Infinity Ward is a wholly owned subsidiary of

Defendant Activision Blizzard. Infinity Ward has done business in Texas and has committed

copyright infringement in the State of Texas, as is further alleged below. Infinity Ward may be

served with process by serving its registered agent, Corporation Service Company, 251 Little

Falls Dr., Wilmington, Delaware 19808.

       10.     Defendant Major League Gaming Corp. (hereinafter “MLG”) is a Delaware

Corporation with its principal place of business in California. MLG is a wholly owned subsidiary

of Defendant Activision Blizzard. MLG has done business in Texas and has committed copyright

infringement in the State of Texas, as is further alleged below. MLG may be served with process

by serving its registered agent, Corporation Service Company, 251 Little Falls Dr., Wilmington,

Delaware 19808.

       11.     Activision, Activision Blizzard, Infinity Ward and MLG will be referred to

collectively herein as "Defendants."

                                   III. Jurisdiction and Venue

       12.     This Court has exclusive federal jurisdiction over the subject matter of Haugen’s

copyright infringement action under 28 U.S.C. § 1338. In addition, this Court has subject matter

jurisdiction under 28 U.S.C. § 1331 as this claim arises under the copyright laws of the United

States, 17 U.S.C. § 101, et seq.

       13.     This Court has specific personal jurisdiction over all Defendants. Defendants

have done business in Texas and have committed copyright infringement in Texas, as is further

alleged below. This Court has specific jurisdiction of the Defendants because Defendants

knowingly, intentionally and purposefully committed acts of copyright infringement in Texas, in

                                               4
     Case 2:21-cv-00035 Document 1 Filed 02/02/21 Page 5 of 22 PageID #: 5




the form of every sale of Call of Duty: Modern Warfare that took place in Texas or resulted in

the download or other delivery of a copy of the game to a purchaser in Texas. Under the

Copyright Act of 1976, a copyright owner has certain exclusive rights, including the exclusive

right to make copies and derivatives of the owner’s works, and the exclusive right to distribute,

by sale, rental, gift or otherwise, copies of the copyright owner’s works. Any violation of the

copyright owner’s exclusive rights is an infringer of the copyrights. 17 U.S.C. § 501(a). Each

distribution or sale of each infringing copy is a new, separate, and distinct act of copyright

infringement.

         15.    A substantial portion of Haugen’s entitlement to relief under the Copyright Act

arises from the sales and distributions of Call of Duty: Modern Warfare in Texas. Haugen

incorporates by reference his allegations below describing the specific infringing conduct that

Defendants directed to Texas.

         16.    Venue in this District is proper under 27 U.S.C. § 1400(a) and 28 U.S.C. §

1391(b) and (c) because Defendants do business in and may be found in this District. As one

example, the game Call of Duty: Modern Warfare is sold at many locations in Marshall, Texas,

including the GameStop store located in Marshall Plaza, 1711 E. End Blvd. N., Marshall Texas,

75670.

                                   IV. Factual Background

         17.    Plaintiff Clayton Haugen is a writer, photographer and videographer. His story

Hard Kill was released in August 2020 as a full-length feature film starring Bruce Willis. His

photography and other works are centered on dystopian science fiction, post-apocalyptic, and

military themes.




                                               5
     Case 2:21-cv-00035 Document 1 Filed 02/02/21 Page 6 of 22 PageID #: 6




A. Haugen Writes November Renaissance, a Story Based on the Character “Cade Janus.”

       18.     Haugen wrote November Renaissance, a story set in the near future where the

Regulus Corporation has monopolized the process of “human augmentation.” This technology

allows the human brain to interface with computer systems. While being unknowingly led by a

non-human intelligence, Regulus corrupted this once-promising technology to create and profit

from social class divisions.

       19.     Cade Janus is an athletic vigilante and paramilitary figure. Her father, Frank Janus

was identical in nature and after uncovering the conspiracy of a non-human intelligence

conducting the affairs of the world's most powerful technology corporation, Frank organized and

led an underground group of ex-military personnel to stop Regulus. After they were betrayed by

one of their one, they failed and Frank disappeared. After Frank vanished from Cade's life, she

was adopted and raised by one of the survivors of Frank's organization. This individual taught

her all the methodologies of unconventional warfare that made Frank's team as effective as they

were. As Regulus tries to steal a new competitor’s technology by kidnapping and assimilating its

lead scientist into an artificial intelligent network, Cade is forced out of her life of self-imposed

exile. Cade subsequently inherits the conflict her father began, but most importantly discovers

that her own genetic identity as well as her valued memories serve as the keystone to winning the

secret war.

       20.     Cade Janus is the central character in November Renaissance. While she appears

as a seasoned guerrilla-style fighter, she is not without a resonance of duality and hidden layers.

Haugen carefully delineated her as more than a stock action hero. She is characterized as a

relatable figure who embodies a sense of human vulnerability and flaw. She feels guilt that she

did not do enough to vindicate her father’s legacy, and other characters have similar regrets that

                                                 6
     Case 2:21-cv-00035 Document 1 Filed 02/02/21 Page 7 of 22 PageID #: 7




they did not live up to their parents’ ideals. The upstart company depends on her childhood

memories to reconstruct her father’s own memory and use it to find the Regulus headquarters

and rescue the kidnapped scientist. Her character is integral to the plot, its theme, its science

fiction technologies and the development of other characters. Haugen created Cade Janus

because he believed that a unique, strong female protagonist would distinguish November

Renaissance from other action and science fiction movies.

B. Haugen Creates the Cade Janus Photographs to Bring the Character to Life.

       22.      To present, or “pitch” November Renaissance to film studios, Haugen needed

concept art. He found a talent to portray his conception of Cade Janus. In a series of sessions

beginning in 2017, he photographed the talent as Cade Janus. He provided her with clothing and

props, including weapons. He hired a professional to do the talent’s makeup and style her hair.

He chose the settings. He directed the talent in her poses and facial expressions. He made the

creative decisions as a photographer about camera angles, color, definition, lighting and

shadows. In these many creative decisions, Haugen put his Cade Janus character into tangible

form. He brought this character he had envisioned to life so that his audience could not only see

her, but also understand and relate to her experience.

C. The Copyright Office Issues Registration Certificates for Haugen’s November
Renaissance Works and Cade Janus Photographs.

       23.      Haugen is the author of, and at all times relevant to this claim, has been and is

now the sole owner of all right, title and interest in and to the copyrights in the following:

             a. November Renaissance, a science fiction story set in the near future
                featuring a female protagonist named Cade Janus.

             b. November Renaissance Treatment, a summary version of November
                Renaissance.



                                                  7
     Case 2:21-cv-00035 Document 1 Filed 02/02/21 Page 8 of 22 PageID #: 8




       24.      Each of the foregoing works is an individual work of authorship created by

Haugen    Each of these works is a literary work and protectable subject matter pursuant to 17

U.S.C. § 102(a)(1). (Hereinafter, the foregoing works will be referred to collectively as the

“November Renaissance Works.”)

       25.      Haugen is the author of, and at all times relevant to this claim, has been and is

now the sole owner of all right, title and interest in and to the copyrights in the following:

   a. Cade Janus Photos 2017, a collection of three (3) photographs depicting Haugen’s Cade
      Janus character.

   b. Cade Janus 9, DSC_9122.jpg, a photograph depicting Haugen’s Cade Janus character.

   c. Cade Janus Photos 2019, a collection of eighteen (18) photographs depicting Haugen’s
      Cade Janus character.

       26.      Each of the foregoing photographs is an individual work of authorship created by

Haugen       Each of these photographs is protectable subject matter pursuant to 17 U.S.C. §

102(a)(5). (Hereinafter, the photographs and groups of photographs described in Paragraph 25

will be referred to collectively as the “Cade Janus Photographs.”)

       27.      Haugen has registered his November Renaissance Works and his Cade Janus

Photographs with the United States Copyright Office, as follows:

   a. The Copyright Office has issued Certificate of Registration No. TX 1-822-178 for

       November Renaissance, with an effective date of June 23, 2012. The effective date of this

       Certificate of Registration is within five years of the creation and first publication of the

       November Renaissance work.

   b. The Copyright Office has issued Certificate of Registration No. TX 1-862-500 for

       November Renaissance Treatment, with an effective date of April 9, 2013. The effective




                                                  8
     Case 2:21-cv-00035 Document 1 Filed 02/02/21 Page 9 of 22 PageID #: 9




       date of this Certificate of Registration is within five years of the creation and first

       publication of the November Renaissance Treatment work.

   c. The Copyright Office has issued Certificate of Registration No. VA 2-229-431 for Cade

       Janus Photos 2017, with an effective date of December 21, 2020. The effective date of

       this Certificate of Registration is within five years of the creation and first publication of

       the three photographs in the Cade Janus Photos 2017 collection.

   d. The Copyright Office has issued Certificate of Registration No. VA 2-229-937 for Cade

       Janus 9, DSC_9122.jpg, with an effective date of December 21, 2020. The effective date

       of this Certificate of Registration is within five years of the creation and first publication

       of the Cade Janus 9, DSC_9122.jpg photograph.

   e. The Copyright Office has issued Certificate of Registration No. VA2-232-780 for Cade

       Janus Photos 2019, dated December 21, 2020. The effective date of this Certificate of

       Registration is within five years of the creation and first publication of the eighteen

       photographs in the Cade Janus Photos 2019 collection.

       28.     Pursuant to 17 U.S.C. § 410(c), each of the foregoing Certificates of Registration

constitutes prima facie evidence of the validity of the respective copyrights and of the facts

stated in each Certificate. Because the Copyright Office was required by 17 U.S.C. § 410(a) to

examine the deposit materials and determine whether they constituted copyrightable subject

matter before issuing the Certificates of Registration, that administrative determination is also

evidence that Haugen’s November Renaissance Works and his Cade Janus Photographs

constitute copyrightable subject matter.

       29.     Haugen has complied in all respects with Title 17 of the United States Code, §101

et seq. and all other United States laws governing copyrights, and has secured the exclusive

                                                 9
   Case 2:21-cv-00035 Document 1 Filed 02/02/21 Page 10 of 22 PageID #: 10




rights and privileges in and to the copyrights to his November Renaissance Works and his Cade

Janus Photographs. Haugen’s copyrights in his November Renaissance Works and his Cade

Janus Photographs are presently valid and subsisting, and were valid and subsisting from the

moment of their creation.

D. Defendants Infringe Haugen’s Copyrights in his Cade Janus Character and
Photographs.

       30.     Haugen presented his story and photographs to many film studios. He published

the Cade Janus photographs on his web site, on Instagram, and in a series of calendars.

       31.     Defendants copied Haugen’s Cade Janus photographs without his knowledge or

permission. The photograph titled “Cade Janus 16” with a file title DSC_9470.jpg was used by

Defendants in the development of their Call of Duty: Black Ops 4 game. In a development

document called “Project Odyssey,” dated September 8, 2017, Defendants included a copy of

Haugen’s “Cade Janus 16” photograph on the “CASTING” page “07” under the heading “THE

FACE OF THE NEAR FUTURE”:




          Cade Janus 16                  Project Odyssey page 07




                                               10
   Case 2:21-cv-00035 Document 1 Filed 02/02/21 Page 11 of 22 PageID #: 11




       32.    The “Project Odyssey” document establishes that Defendants had access to

Haugen’s Cade Janus Photographs and his Cade Janus character at least as of September 2017.

       33.    The “Project Odyssey” document described Defendants’ casting goal: “Our

casting should be reflective of the makeup of the modern population.” The Call of Duty games

needed more diverse characters. The next game in their Call of Duty series was Call of Duty:

Modern Warfare. A strong, skilled female fighter was just what Defendants needed, and they

found this character in Haugen’s Cade Janus Photographs.

       34.    Infinity Ward contacted the same talent Haugen had cast for his Cade Janus

Photographs. They hired her to pose for photographs and three-dimensional scanning that they

would use to develop the animated in-game character named “Mara” for Call of Duty: Modern

Warfare, and also to market the game. In this process, Infinity Ward and its contractors used

Haugen’s Cade Janus Photographs as a guide, at one point posting them on the wall of the studio.

       35.     In addition to hiring the same talent, they also hired the same makeup

professional who had prepared the talent for Haugen’s Cade Janus Photographs. They instructed

the makeup professional to prepare the talent exactly as she had done for Haugen’s Cade Janus

Photographs. They instructed her to style the talent’s hair exactly as she had done for Haugen’s

Cade Janus Photographs, even using the same hair piece extension.

       36.    Defendants provided the talent with military style clothing similar to what

Haugen provided to her from his wardrobe when she posed for his Cade Janus Photographs.

Defendants had even tried to use Haugen’s own wardrobe and props. One contractor that

Defendants hired did not have female tactical clothing and they asked the talent to try to get

Haugen to lend her the same clothing and props from his Cade Janus Photographs.




                                              11
   Case 2:21-cv-00035 Document 1 Filed 02/02/21 Page 12 of 22 PageID #: 12




       37.    To conceal their planned infringement of Haugen’s Cade Janus Photographs and

his Cade Janus character, Defendants required the talent and the makeup professional to sign

Non-Disclosure Agreements.

       38.    The result was an animated character and a set of photographs that were intended

to be, and were, copies of Haugen’s Cade Janus Photographs. The “Mara” character is a skilled

female fighter like the character that Haugen described as “Cade Janus” in his November

Renaissance Works. The “Mara” in-game character’s appearance is substantially similar to the

female fighter depicted in Haugen’s Cade Janus Photographs. The Defendants’ game Call of

Duty: Modern Warfare infringes Haugen’s copyrights in his Cade Janus character and his Cade

Janus Photographs. The following side-by-side example demonstrates that the Defendants’

photographs are copies of Haugen’s Cade Janus Photographs




                        Cade Janus 13             2019 Photo Shoot




                                             12
   Case 2:21-cv-00035 Document 1 Filed 02/02/21 Page 13 of 22 PageID #: 13




       39.    The following images show the similarity between Haugen’s Cade Janus

Photographs and Defendants’ in-game character copies:




    Cade             Cade               Cade                 Cade             “Mara”
   Janus 4          Janus 8            Janus 11             Janus 12         In-Game
                                                                             Character




     Cade           Cade             Cade                  Cade               “Mara”
   Janus 15        Janus 17         Janus 18              Janus 22           In-Game
                                                                             Character




                 Cade Janus 19                    “Mara” In-Game Character




                                             13
   Case 2:21-cv-00035 Document 1 Filed 02/02/21 Page 14 of 22 PageID #: 14




       40.    The next set of side-by-side images show the similarity between Haugen’s Cade

Janus Photographs and Defendants’ marketing photograph copies:




                     Cade Janus 6             “Mara” Marketing Photo




                     Cade Janus 3                “Mara” Marketing Photo




                                            14
   Case 2:21-cv-00035 Document 1 Filed 02/02/21 Page 15 of 22 PageID #: 15




              Cade Janus 14 (Inset: “Mara” Marketing Photo)

E. Defendants Market and Release Call of Duty: Modern Warfare

       41.    The “Mara” photographs were central to Defendants’ marketing of Call of Duty:

Modern Warfare. The next images are from Defendants’ marketing materials:




                                             15
Case 2:21-cv-00035 Document 1 Filed 02/02/21 Page 16 of 22 PageID #: 16




                                  16
   Case 2:21-cv-00035 Document 1 Filed 02/02/21 Page 17 of 22 PageID #: 17




       42.    The stolen “Mara” character was the first female character that Defendants had

featured to this extent in advertising any of their Call of Duty games. The marketing of Call of

Duty: Modern Warfare resulted in a “blockbuster launch” of the game.

                                              17
   Case 2:21-cv-00035 Document 1 Filed 02/02/21 Page 18 of 22 PageID #: 18




       43.    Defendants released Call of Duty: Modern Warfare on October 25, 2019.

According to an Activision press release dated October 30, 2019,

       “Activision’s Call of Duty®: Modern Warfare® had more than $600 million in
       sell-through worldwide in its first three days of release. The title has sold more
       units in its first three days than any other Call of Duty® game sold in its first
       three days in this console generation, and is the top-selling new premium game
       release of 2019. Modern Warfare also established a new record as the #1 top-
       selling digital opening in Activision history. With its blockbuster launch, in its
       first three days of release, Call of Duty: Modern Warfare more than doubled the
       box office opening of Joker

       “Modern Warfare set new records on the PlayStation Network for the highest
       digital pre-orders and highest three-day digital sales ever on PlayStation 4.
       Modern Warfare also has become the #1 top-selling Call of Duty PC launch
       ever….”

       44.    A December 18, 2019 Activision press release announced that “Call of Duty:

Modern Warfare Is #1 Most Played Call of Duty Multiplayer of This Console Generation.”

       “Activision’s Call of Duty®: Modern Warfare® continues to drive momentum
       delivering new highs in multiplayer engagement within the franchise for this
       console generation. Modern Warfare has outpaced all previous Call of Duty
       multiplayer experiences of this generation in hours played, hours per player and
       average daily players on its way to becoming the most played Call of Duty
       multiplayer in the first 50 days since launch in six years.

       “The award-winning title, which has sold more than $1 billion in sell-through
       worldwide, has surpassed 500 million multiplayer hours played since release with
       nearly 300 million multiplayer matches.”

       45.    Haugen has never authorized Defendants to make copies of any part of his

November Renaissance Works and his Cade Janus Photographs, including the depictions of the

character Cade Janus. Haugen has never authorized Defendants to make derivatives of any part

of his November Renaissance Works and his Cade Janus Photographs, including the depiction of

the character Cade Janus. Haugen has never authorized Defendants to distribute copies or

derivatives of his November Renaissance Works and his Cade Janus Photographs, including the

depiction of the character Cade Janus. Haugen has never authorized Defendants to reproduce his
                                              18
   Case 2:21-cv-00035 Document 1 Filed 02/02/21 Page 19 of 22 PageID #: 19




November Renaissance Works and his Cade Janus Photographs, including the depiction of the

character Cade Janus, in any form. Haugen has never entered into any agreements of any kind

with Defendants.

       46.    Defendants have infringed Haugen’s copyrights in his November Renaissance

Works and his Cade Janus Photographs by violating Haugen’s exclusive rights as a copyright

owner, including the following:

   a. Defendants made copies of Haugen’s November Renaissance Works and his Cade Janus

       Photographs, including his character Cade Janus, by creating, or causing to be created,

       the videogame character “Mara” in Call of Duty: Modern Warfare.

   b. Defendants made copies of Haugen’s November Renaissance Works and his Cade Janus

       Photographs, including his character Cade Janus, by creating, or causing to be created,

       marketing images of the videogame character “Mara” in Call of Duty: Modern Warfare.

   c. Defendants made derivatives of Haugen’s November Renaissance Works and his Cade

       Janus Photographs, including his character Cade Janus, by creating, or causing to be

       created, the videogame character “Mara” in Call of Duty: Modern Warfare.

   d. Defendants made derivatives of Haugen’s November Renaissance Works and his Cade

       Janus Photographs, including his character Cade Janus, by creating, or causing to be

       created, marketing images of the Call of Duty: Modern Warfare character “Mara.”

   e. Defendants distributed, by sale or otherwise, copies or derivatives of Haugen’s

       November Renaissance Works and his Cade Janus Photographs, including his character

       Cade Janus, by distributing the game Call of Duty: Modern Warfare.

   f. Defendants distributed, by sale or otherwise, copies or derivatives of Haugen’s

       November Renaissance Works and his Cade Janus Photographs, including his character

                                             19
   Case 2:21-cv-00035 Document 1 Filed 02/02/21 Page 20 of 22 PageID #: 20




       Cade Janus, by distributing marketing images of the videogame character “Mara” in Call

       of Duty: Modern Warfare.

       47.    These infringements have resulted in more than a billion dollars in sales of

infringing copies of Haugen’s works, including his character Cade Janus.

       48.     Haugen therefore brings this action to protect his rights under federal law.

                        V. Cause of Action: Copyright Infringement

       49.    Haugen complains of Defendants for copyright infringement and incorporates

paragraphs 1 - 48 above by reference.

       50.    The creation of copies or derivatives of Haugen’s November Renaissance Works

and his Cade Janus Photographs, including his character Cade Janus, and the distribution of such

copies or derivatives by Defendants has infringed and continues to infringe Haugen’s copyrights.

       51.    In the alternative, Activision Blizzard has or has had a direct financial interest in

the infringement of Haugen’s copyrights in his November Renaissance Works and his Cade

Janus Photographs, including his character Cade Janus, by Activision, Infinity Ward, MLG and

Defendants’ contractors, but has failed and continues to fail to prevent their infringement of

Haugen’s copyrights.    Activision Blizzard is therefore liable for vicarious infringement of

Haugen’s copyrights by Activision, Infinity Ward, MLG, and Defendants’ contractors.

       52.    In the further alternative, Activision has or has had a direct financial interest in

the infringement of Haugen’s copyrights in his November Renaissance Works and his Cade

Janus Photographs, including his character Cade Janus, by Infinity Ward, MLG, and Defendants’

contractors, but has failed and continues to fail to prevent their infringement of Haugen’s

copyrights. Activision is therefore liable for vicarious infringement of Haugen’s copyrights by

Infinity Ward, MLG, and Defendants’ contractors.

                                               20
    Case 2:21-cv-00035 Document 1 Filed 02/02/21 Page 21 of 22 PageID #: 21




       53.       In the further alternative, each of the Defendants, with knowledge of the

infringing activities of the other Defendants and Defendants’ contractors, has intentionally

induced and/or encouraged such infringing conduct, and continues to induce and/or encourage

such infringing conduct, and each Defendant is liable for contributory infringement of Haugen’s

copyrights.

       54.       Haugen is entitled to recover all monetary remedies from Defendants’

infringement, including all of their profits attributable to their infringements, to the full extent

permitted by 17 U.S.C. § 504.

       55.       Haugen is entitled to recover his costs, including attorney’s fees, incurred in this

action to the full extent permitted by 17 U.S.C. § 505.

       56.       All conditions precedent to the filing of this action for copyright infringement

have occurred.

                                         VI. Jury Demand

       57.       Pursuant to Federal Rule of Civil Procedure 38, Haugen respectfully demands

trial by jury on all issues so triable. Pursuant to Local Rule CV-38(a), Haugen has filed a

separate document making this jury demand.




                                                  21
    Case 2:21-cv-00035 Document 1 Filed 02/02/21 Page 22 of 22 PageID #: 22




       WHEREFORE, PREMISES CONSIDERED, Clayton Haugen prays that Defendants be

cited to appear and answer, and that upon final trial that he have and recover from Defendants as

set forth above, and that he have such other relief as it may show himself entitled.

                                                     Respectfully submitted,


                                                     /s/ Patrick Zummo
                                                     Patrick Zummo
                                                     State Bar No. 22293450
                                                     LAW OFFICES OF PATRICK ZUMMO
                                                     Two Houston Center
                                                     909 Fannin, Suite 3500
                                                     Houston, Texas 77010
                                                     (713) 651-0590 (Telephone)
                                                     (713) 651-0597 (Facsimile)
                                                     pzummo@zoomlaw.com

                                                     Timothy Micah Dortch
                                                     State Bar No. 24044981
                                                     POTTS LAW FIRM, LLP
                                                     2911 Turtle Creek Blvd, Suite 1000
                                                     Dallas, Texas 75219
                                                     (214) 396-9427 (Telephone)
                                                     (469) 217-8296 (Facsimile)
                                                     mdortch@potts-law.com

                                                     CHRISTOPHER D. LINDSTROM
                                                     State Bar No. 24032671
                                                     POTTS LAW FIRM, LLP
                                                     3737 Buffalo Speedway, Suite 1900
                                                     Houston, Texas 77098
                                                     (713) 963-8881 (Telephone)
                                                     (713) 583-5388 (Facsimile)
                                                     clindstrom@potts-law.com

                                                     Attorneys for Plaintiff
                                                     Clayton Haugen




                                                22
